Order entered July 5, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00517-CR

                         EX PARTE ANTHONY TRAVIS BACKUS

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-81989-2014

                                            ORDER
       The Court GRANTS the State’s July 1, 2016 first motion for extension of time to file the

State’s brief to the extent we EXTEND the time to file the State’s brief until July 21, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE